Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. [US 20190237638 A1] (hereinafter Andrews).

Regarding claim 1, Andrews teaches, 
a light emitting device (110, Figs. 2A-2E and 4A-4D), comprising: 
a plurality of element structural bodies (comprised of 114a/114b/114c and additional layers, Figs. 2E and 4D), each comprising: 
a substrate (210/212/216, Figs. 8A-8B, Para. 102; see also 116, Figs. 2D and 4D, Para. 72 and 86), 
a light emitting element (114a/114b/114c, Figs. 2E and 4D, Para. 71 and 85) mounted on or above the substrate (wherein 114a/114b/114c may be formed on 210/212/216 [as opposed to 112/116, Figs. 2E and 4D], Figs. 8A-8B, Para. 102-104), and 
a light-transmissive member (122, Figs. 2E and 4D, Para. 75 and 88) disposed on or above the light emitting element (on top of 114a/11b/11fc, Figs. 2E and 4D), 
wherein at least three of the plurality of element structural bodies are disposed along a first direction (wherein 114a/114b/114c are aligned, Figs. 2E and 4D); 
a first covering member (120, Figs. 2E and 4D, Para. 74 and 90) that covers lateral surfaces of the substrate (Figs. 2E and 4D), the light emitting element (114a/114b/114c), and the light-transmissive member (122) of each of the plurality of element structural bodies (Figs. 2E and 4D); and 
a support member (130, Fig. 4D, Para. 90) that covers a lateral surface of the first covering member (120), wherein at least a portion of the support member (130) is disposed lateral to the plurality of element structural bodies (Fig. 4D) and extends along the first direction (aligned along one row, Fig. 4D), wherein a rigidity of the support member (130) is greater than a rigidity of the first covering member (120; wherein 130 provides dam/barrier to contain 120, Fig. 4D).

Regarding claim 3, Andrews teaches, 
the light emitting device according to claim 1, wherein the support member (130, Fig. 4D, Para. 90) is a frame surrounding the plurality of element structural bodies (comprised of 114a/114b/114c and additional layers, Fig. 4D).

Regarding claim 4, Andrews teaches, 
the light emitting device according to claim 1, wherein the support member (130, Fig. 4D, Para. 90) is formed of a metal, an alloy, or an electrically insulating member (Para. 92).

Regarding claim 7, Andrews teaches, 
the light emitting device according to claim 1, wherein the plurality of element structural bodies (comprised of 114a/114b/114c and additional layers, Fig. 4D) are disposed in a plurality of rows along the first direction (wherein it would be obvious to include multiple rows for device function; i.e. color rendering, Para. 49, 85).

Regarding claim 11, Andrews teaches, 
the light emitting device according to claim 1, wherein: 
each substrate (210/212/216, Figs. 8A-8B, Para. 102; see also 116, Figs. 2E and 4D, Para. 72 and 86) comprises: 
a top surface wiring (216, Figs. 8A-8B; see also wherein 116/118 connect to 112, Figs. 2D and 4E) disposed on a top surface of the substrate on which the light emitting element (114) is mounted (Figs. 8A-8B), 
an external connection electrode (212/214, Figs. 8A-8B, Para. 102; see also wherein traces 116 electrically connect 112 with die material 118, Figs. 2D and 4E) disposed on a bottom surface opposite to the top surface (wherein 216 is above 212/214, Figs. 8A-8B), and 
a first heat dissipation terminal (wherein heat conductive material 180 is on a back surface 174 of 112 [wherein LED devices 170/172 may comprise light emitters 114, Para. 94], Figs.6A-6D, Para. 97 and 108).

Regarding claim 13, Andrews teaches, 
a light emitting module, comprising: 
the light emitting device (110, Figs. 2A-2E and 4A-4D) according to claim 1; and 
a module substrate (112, Figs. 2A-2E and 4A-4D, Para. 71 and 85) on which the light emitting device (110) is mounted (Figs. 2A-2E and 4A-4D), with the module substrate facing the substrate of the light emitting device (Figs. 2A-2E and 4A-4D).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews and further in view of Seo et al. [US 8704265 B2] (hereinafter Seo).

Regarding claim 8, Andrews teaches,
a first covering member (120, Fig. 4D, Para. 90).  
Andrews does not specifically teach, 
wherein the first covering member (120, Fig. 4D, Para. 90) is formed of a colored resin.
Referring to Seo, Seo teaches, 
wherein the first covering member is formed of a colored resin (50/60, Fig. 5, Col. 7, Lin. 6-13; see also resin comprising a color phosphor, 300/400, Fig. 14, Col. 10, Lin. 1-11).
In view of such teachings of Andrews and Seo, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include a colored resin on the light emitting elements to achieve varying degrees of color (i.e. red, green, and blue; and white light) with the plurality of aligned emitters or individually (see MPEP § 2144.07).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews.

Regarding claim 9, Andrews teaches,
the light emitting device according to claim 1, wherein: 
each of the plurality of element structural bodies (comprised of 114a/114b/114c and additional layers, Figs. 2E) includes a second covering member (124, Fig. 2E, Para. 77) and a lateral surface of the light- transmissive member (122, Figs. 2E, Para. 75) on the substrate (Fig. 2E), and 
the first covering member (120, Figs. 2E, Para. 74) covers the lateral surface of the light emitting element (114a/114b/114c, Figs. 2E, Para. 71) and the lateral surface of the light-transmissive member (122, Figs. 2E, Para. 75) via the second covering member (124, Fig. 2E, Para. 77).
Andrews does not specifically teach, 
wherein, a second covering member that covers a lateral surface of the light emitting element.
However, it is noted that Andrews does mention,
wherein, first and second coverings 120 and 124 may be comprised of the same material and wherein 124 may be applied to focus light emitted from the LEDs and associated upper layers (Para. 77).  Therefore, it would be obvious to one in the art that the first and second covering members can be applied at varying depths to achieve the light focusing behavior.
In view of such teachings of Andrews, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed covering members on the lateral sides of the light-transmissive layers and light emitting elements to focus light from the LEDs (see MPEP § 2144.07).  In addition, adjusting or rearranging portions of the claimed layers would have been obvious to further optimize light reflective and focusing properties of the light emitting devices (see MPEP § 2144.04).

Allowable Subject Matter

Claims 2, 5-6, 10, 12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 2, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “an additional support member, and such that the element structural bodies are interposed between the support member and the additional support member,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 5 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a top surface of the support member is positioned lower than a top surface of the plurality of element structural bodies,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 6 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a width of a portion of the support member disposed lateral to the plurality of element structural bodies is in a range from 0.5 mm to 2.0 mm,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 10, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “two additional portions each have a side extending perpendicular to the first direction, and each have a through hole at a position respectively corresponding to the side,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 12, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “with respect to a straight line perpendicular to the first direction, the first heat dissipation terminal of each of the plurality of element structural bodies is disposed inward of the respective external connection electrode,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 14, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a plurality of second heat dissipation terminals disposed at positions respectively facing a plurality of the first heat dissipation terminals,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 15, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a second heat dissipation terminal disposed at a position facing a plurality of the first heat dissipation terminals,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Lee et al. 		[US 2020/0144327 A1]
Lee 			[US 2007/0001188 A1]
Luan			[US 2016/0190380 A1]
Son et al.		[US 2016/0146435 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819